PER CURIAM. —
On June 25, 1918, a judgment of disbarment was entered in the matter of Edward Hofstede, an attorney at law. He has petitioned the court for reinstatement, setting forth that since his disbarment his conduct has been such as to justify the court in reinstating him. The showing made is satisfactory to the court and is supported by many affidavits and testimonials all certifying to *83the propriety of his conduct since the judgment of disbarment and to the fact that he is now a law-abiding citizen giving his hearty support to the laws of the land. His petition for reinstatement was referred to the State Bar Association. The members of the grievance committee to whom it was referred have expressed .themselves as satisfied that an order of reinstatement should be made.
It is therefore ordered that the said Edward Hofstede be reinstated as an attorney at law and that he be and is hereby authorized to practice as such attorney in all courts of this state.